BOND, J.
This action is for damages for the alleged wanton and malicious maintenance of stock pens so near the dwelling house of plaintiff as to render it “almost uninhabitable and almost destroying its value,” and endangering the health of plaintiff’s family. The answer admits the corporate existence of defendants, and denies the other allegations of the petition. There was a verdict and judgment for $72 actual damages and $500 punitive damages, from which defendant appealed to this court.
It is insisted that there was mo evidence warranting the trial court in submitting the question of punitive damages to the jury. It appears from the testimony adduced by plaintiff that he is a merchant living in the western part of the town of Yandalia, Audrain county, Missouri; in 1896 defendant moved its stock pens from a situation where the town had grown up around them to the westerly part of the village; at that time the pens were put in the best condition; they comprised an area of about two hundred and forty feet, and were constructed so as to drain the water, and did not become offensive until July and August of that year; in 1897 they became foul during the warm weather; much stock is shipped from them over the defendant’s railroad; plaintiff’s house is about one hundred and fifty yards distant, and was subject to the smells and exhalations arising from stock pens during the warm weather, and when the wind blew from the south, to such an extent that it became .necessary to close the doors and windows when the family *278were at tbe dining table. He estimated tbe decline in tbe rental value of his dwelling from $12 to $18 per month. Plaintiff, his wife, and five children occupied the dwelling in question. He applied to the town authorities “for relief,” and getting none brought this action.
Defendant’s witnesses testified that the pens were kept in as good condition “as pens having stock in them could be,” and were cleaned whenever it was necessary; that shippers were notified not to feed their stock in the pens, and that if they did so it was without the permission of defendant; that the stock pens were located three or four blocks from the plaintiff’s dwelling and distant in a direct line five hundred and sixty feet.
The question is, under the foregoing evidence, was the plaintiff entitled to recover punitive damages? In an action for damages caused by a nuisance the recovery is limited to the actual loss - sustained; unless the injury is inflicted from wanton, malicious or reckless motives, in which event the jury, as in other torts so characterized, are at liberty to award exemplary damages. 2 Wood on Nuisance, sec. 363; Sedgwick on Damages, sec. 363; Berlin v. Thompson, 61 Mo. App. loc. cit. 241; Lewis v. Jannoupoulo, 70 Mo. App. loc. cit. 329; Carson v. Smith, 133 Mo. loc. cit. 617; Nicholson v. Rogers, 129 Mo. 136; Callahan v. Ingram, 122 Mo. 372. The case at bar is barren of any substantial evidence tending to prove that the stock pens were located and maintained, as shown in the record, with the intention thereby of inflicting a wanton or malicious injury upon the plaintiff or his property. Their present location was caused by the town growing up around their former location. It is admitted by plaintiff that when relocated they were well constructed and properly maintained, and while the evidence shows that they subsequently became a nuisance to him, it wholly fails to show that this was permitted to happen with the design of inflicting annoyance *279upon him or to depreciate the value of his property. It is not claimed that plaintiff informed defendant of the injuries sustained by him and his family from the unwholesome condition of the stock pens, or that he requested defendant to restore them to a healthy condition and that such request was disregarded. All that is said upon this subject is, that plaintiff invoked the aid of the town authorities and failing any relief from that source, instituted the present action. This was not a complaint to defendant, hence the mere existence of the nuisance thereafter affords no basis for a just inference of intention on the part of the defendant to maintain the same in reckless disregard of plaintiff’s rights. In the absence of all proof of such purpose on the part of defendant, the judgment for punitive damages was unwarranted by the- facts in this record. The judgment for actual damages is, however, well sustained by the proof, and the case having been properly tried on that issue, the judgment for actual damages will be affirmed;, provided plaintiff will, within twenty days, remit the amount of his judgment for punitive damages, otherwise the judgment in this case will be reversed and the same remanded.
All concur.